United States Court of Appeals
                          For the Eighth Circuit

                    ___________________________

                            No. 17-1959
                    ___________________________

                         United States of America

                   lllllllllllllllllllll Plaintiff - Appellee

                                      v.

                        Nathaniel Taylor Matlock

                  lllllllllllllllllllll Defendant - Appellant
                                  ____________

                Appeal from United States District Court
               for the Northern District of Iowa - Waterloo
                             ____________

                      Submitted: December 14, 2017
                         Filed: February 9, 2018
                             [Unpublished]
                             ____________

Before WOLLMAN, LOKEN, and MURPHY, Circuit Judges.
                         ____________

PER CURIAM.
       Nathaniel Matlock pleaded guilty to being a felon in possession of a firearm
in violation of 18 U.S.C. § 922(g)(1), reserving his right to appeal the district court’s1
denial of his motion to suppress evidence. We affirm.

       On July 24, 2016, Officer Troy Wilson of the Waterloo Police Department’s
Violent Crime Apprehension Team was patrolling the streets of Waterloo, Iowa, in
his squad car. At approximately 8:00 p.m., Officer Wilson initiated a traffic stop after
observing a vehicle’s malfunctioning rear brake light. Three other officers arrived
to assist with the stop.

       Four people occupied the stopped vehicle. The driver’s license was revoked
and suspended, the front-seat passenger’s license was suspended, and the back-seat
passengers, one of whom was Matlock, had only Iowa identification cards, not
licenses. Officer Wilson initially could not specifically identify the back seat
passengers because of the vehicle’s tinted windows, but upon viewing Matlock’s
identification card he recognized him as a person who had previously been reported
to carry a firearm. Because no one in the vehicle was a legally licensed driver and the
vehicle was not insured, Officer Wilson ultimately decided to have the vehicle towed
and asked the occupants to exit the vehicle.

      When Matlock stepped out of the vehicle, Officer Wilson asked him to put his
hands on the vehicle so that Wilson could conduct a pat-down search. Matlock
responded by saying, “For what? I’m just a passenger.” Officer Wilson again told
Matlock to put his hands up, at which point Matlock complied. Although Matlock’s
hands were not trembling, Wilson believed that Matlock’s hesitation to comply




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa, adopting the report and recommendation of the Honorable Jon S.
Scoles, United States Chief Magistrate Judge for the Northern District of Iowa.

                                           -2-
suggested nervousness. During the search, Wilson discovered a .40 caliber handgun
in Matlock’s waistband and a pocketknife in his pocket.

         Upon being indicted, Matlock moved to suppress the firearm. Officer Wilson
testified at the suppression hearing that he knew of Matlock’s “violent tendencies and
. . . firearm violence” because of three previous incidents, one of which was a report
that in May 2016, Matlock had allegedly exited a vehicle, brandished and cocked a
gun, and continued to display it until police were called. In March 2016, Officer
Wilson had responded to a shots-fired call, during which it was reported that Matlock
was the passenger in a vehicle from which shots were being fired. Officer Wilson
also knew of a police report that Matlock had been involved in a March 2014 shots-
fired call.

       Officer Wilson further testified that although Matlock associates with the Black
Flag Mafia gang, the traffic stop occurred in a rival gang’s neighborhood. According
to Officer Wilson, the neighborhood is “plagued with gun violence,” and police had
responded to a nearby homicide a week prior to the traffic stop. Tr. 16. Additionally,
the block where the vehicle was stopped had been the location of numerous fights and
shots-fired calls.

       In light of these circumstances, the magistrate judge concluded that Officer
Wilson had reasonable suspicion to search Matlock and that his actions thus did not
violate the Fourth Amendment. The district court adopted the magistrate judge’s
report and recommendation and denied the motion to suppress. Following the entry
of his guilty plea, the district court sentenced Matlock to 78 months’ imprisonment.

      Matlock argues that the district court erred in denying his motion to suppress,
contending that Officer Wilson lacked reasonable suspicion to conduct the search.
We review “de novo the district court’s determination of reasonable suspicion and its



                                         -3-
findings of fact for clear error.” United States v. Roelandt, 827 F.3d 746, 748 (8th
Cir. 2016).

       The Supreme Court has upheld a pat-down search as permissible if two
conditions are met: (1) “the investigatory stop must be lawful,” and (2) the “officer
must reasonably suspect that the person stopped is armed and dangerous.” Arizona
v. Johnson, 555 U.S. 323, 326 (2009). “‘The officer need not be absolutely certain
that the individual is armed; the issue is whether a reasonably prudent man in the
circumstances would be warranted in the belief that his safety or that of others was
in danger.’” United States v. Oliver, 550 F.3d 734, 739 (8th Cir. 2008) (quoting
Terry v. Ohio, 392 U.S. 1, 27 (1968)). To determine reasonableness, we analyze the
totality of the circumstances, “allowing ‘officers to draw on their own experience and
specialized training.’” United States v. Davison, 808 F.3d 325, 329 (8th Cir. 2015)
(quoting United States v. Arvizu, 534 U.S. 266, 273 (2002)).

       Matlock does not challenge the lawfulness of the initial traffic stop. He also
acknowledges that an officer may lawfully order a passenger to exit a vehicle to
perform a pat-down search if the officer reasonably believes that the passenger is
armed and dangerous. See Oliver, 550 F.3d at 737 (quoting Knowles v. Iowa, 525
U.S. 113, 118 (1998) (stating that the law permits an officer to “perform a ‘pat-down’
of a driver and any passengers upon reasonable suspicion that they may be armed and
dangerous”)); see also Johnson, 555 U.S. at 783 (noting that “[a] passenger’s
motivation to use violence during [a traffic] stop to prevent apprehension for a crime
more grave than a traffic violation is just as great as that of the driver”).

       We conclude that Officer Wilson had reasonable suspicion to believe that
Matlock may have been armed and dangerous. As recounted above, the traffic stop
was initiated in an area “plagued with gun violence.” See Roelandt, 827 F.3d at 748
(citing United States v. Stewart, 631 F.3d 453, 457 (8th Cir. 2011) (defendant’s
presence in a high-crime area supported reasonable suspicion). Officer Wilson

                                         -4-
recognized Matlock from previous incidents allegedly involving firearms, including
an incident that had occurred just two months before the pat-down search. See id.
(officer’s familiarity with past reports that the defendant possessed a gun supported
reasonable suspicion). He was also aware that while Matlock associated with the
Black Flag Mafia gang, he was stopped in a rival gang’s neighborhood. See id. at
749 (citing United States v. Cornelius, 391 F.3d 965, 967 (8th Cir. 2004)) (officer’s
knowledge of defendant’s gang affiliation supported reasonable suspicion); see also
id. (citing United States v. Feliciano, 45 F.3d 1070, 1074 (7th Cir. 1995)
(“Knowledge of gang association and recent relevant criminal conduct . . . is a
permissible component of the articulable suspicion required for a [pat-down
search].”). Officer Wilson also believed that Matlock’s failure to immediately
comply with Wilson’s order to place his hands on the vehicle reflected nervousness
on his part. See United States v. Morgan, 729 F.3d 1086, 1090 (8th Cir. 2013)
(defendant’s failure to comply with officer’s order to remove his hands from under
the seat when first ordered to do so supported reasonable suspicion).

       We need also recognize that a situation of this nature is “fraught with risks to
officer safety.” Oliver, 550 F.3d at 738. Because the car was being towed, Matlock
and the other passengers were required to exit the vehicle. An officer is “not
constitutionally required to give [a passenger] an opportunity to depart the scene after
he exited the vehicle without first ensuring that, in so doing, [the officer] was not
permitting a dangerous person to get behind [him].” Johnson, 555 U.S. at 334. The
traffic stop was therefore “still at a point where the ‘risk of harm to both the police
and the occupants is minimized if the officers exercise unquestioned command of the
situation.’” Oliver, 550 F.3d at 738 (quoting United States v. Sanders, 510 F.3d 788,
790 (8th Cir. 2007)).

      The judgment is affirmed.
                     ______________________________




                                          -5-